Case 3:18-cv-00850-JAG Document 306 Filed 12/23/20 Page 1 of 5 PageID# 10912




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF VIRGINIA
                          RICHMOND DIVISION


IN RE: INTERIOR MOLDED DOORS             Lead Case 3:18-cv-00850-JAG
INDIRECT PURCHASER ANTITRUST
LITIGATION


  NOTICE OF INDIRECT PURCHASER PLAINTIFFS’ INTENT TO WITHDRAW
               FROM SETTLEMENT WITH DEFENDANTS




                                     1
Case 3:18-cv-00850-JAG Document 306 Filed 12/23/20 Page 2 of 5 PageID# 10913




                                       INTRODUCTION


         Pursuant to this Court’s order dated December 10, 2020 (ECF No. 298), Indirect

Purchaser Plaintiffs (“IPPs”) respectfully submit their intent to withdraw from the Settlement

Agreements (“Agreements”) between IPPs and Defendants Masonite1 and JELD-WEN2

(together, “Defendants”). IPPs moved this Court to grant preliminary approval of the

Agreements and conditionally certify the settlement class on September 14, 2020. ECF No. 224.

Co-Lead Counsel, on behalf of IPPs (“Co-Lead Counsel”) submit that withdrawal from the

settlement with Defendants is in the best interest of the proposed Class.

    I.      DISCUSSION

         IPPs and Defendants reached a settlement which was memorialized in the Agreements

executed on September 4, 2020. See ECF No. 225, pp. 2–3. Co-Lead Counsel set forth in

preliminary approval papers the reasons they believed the Agreements were fair, reasonable, and

adequate. On December 10, 2020, this Court issued a detailed opinion (ECF No. 298) raising

concerns regarding the Agreements between IPPs and Defendants. The Court noted that there

was credible evidence of Defendants’ misconduct, lockstep price increases, and multiple

opportunities for collusion between Defendants. In particular, the Court expressed its skepticism

that the settlement amount was deeply-discounted compared to the $206.1M in damages

articulated by the expert report. 3 See ECF No. 298, p. 13; see also In re: High-Tech Employee

Antitrust Litig., Case No. 11-CV-02509-LHK, 2014 WL 3917126, at *4, *6–*15 (N.D. Cal. Aug.


1
  Masonite International Corporation (“Masonite”).
2
  JELD-WEN, Inc. (“JELD-WEN”).
3
  Prior to its written opinion, the Court had expressed similar concerns about the Agreement at
two separate public hearings. See ECF No. 268 (Minute Entry for Preliminary Approval Hearing
held on October 8, 2020) and ECF No. 291 (Minute Entry for Hearing on Jurisdiction held on
October 19, 2020).

                                                 2
Case 3:18-cv-00850-JAG Document 306 Filed 12/23/20 Page 3 of 5 PageID# 10914




8, 2014) (finding the total amount of a proposed settlement fell below the range of

reasonableness, stressing the compelling evidence against defendants among other factors).

          Co-Lead Counsel’s duty is first and foremost to the Class. See In re BankAmerica Corp.

Sec. Litig., 210 F.R.D. 694, 706 (E.D. Mo. 2002) (“Class counsel’s overriding duty is to the

plaintiff class, and their objective is to act in the best interests of the class as a whole.”); see also

In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 946 (9th Cir. 2011) (recognizing the

fiduciary duty owed the class during settlement); In re Gen. Motors Corp. Pick-Up Truck Fuel

Tank Prods. Liab. Litig., 55 F.3d 768, 801 (3d Cir. 1995) (“Beyond their ethical obligations to

their clients, class attorneys, purporting to represent a class, also owe the entire class a fiduciary

duty once the class complaint is filed.”). Furthermore, Federal Rule of Civil Procedure 23

requires that counsel obtain this Court’s approval for any settlement. Fed. R. Civ. P. 23(e).

          After thorough consideration of the points raised by this Court in conjunction with the

terms of the Agreements, Co-Lead Counsel believes it would prove challenging to adequately

address the Court’s concerns raised in its December 10 opinion in a manner that would allow the

Court to grant final approval of the Agreements. This is especially true given the strong

likelihood that objectors will contest this settlement as frequently occurs.


    II.      CONCLUSION

          For the foregoing reasons, IPPs respectfully request that the Court consider their request

to withdraw from the Settlement Agreements.




Dated: December 23, 2020                        Respectfully submitted,

                                                 INDIRECT PURCHASER PLAINTIFFS




                                                    3
 Case 3:18-cv-00850-JAG Document 306 Filed 12/23/20 Page 4 of 5 PageID# 10915




                                           /s/ _______________
                                          Conrad M. Shumadine (VSB #4325)
                                          WILLCOX & SAVAGE, P.C.
                                          440 Monticello Avenue, Suite 2200
                                          Norfolk, Virginia 23510
                                          Tel: (757) 628-5500
                                          Fax: (757) 628-5566
                                          Email: cshumadine@wilsav.com

                                          Interim Liaison Counsel for the Indirect
                                          Purchaser Plaintiffs

Daniel E. Gustafson                       Joseph R. Saveri
Daniel C. Hedlund                         Steven N. Williams
Michelle J. Looby                         Gwendolyn Giblin
Kaitlyn L. Dennis                         Katharine Malone
GUSTAFSON GLUEK PLLC                      Kyle P. Quackenbush
120 South 6th Street, Suite 2600          JOSEPH SAVERI LAW FIRM
Minneapolis, MN 55402                     601 California Street, Suite 1000
Tel: (612) 333-8844                       San Francisco, CA 94108
Fax: (612) 339-6622                       Tel: (415) 500-6800
Email: dgustafson@gustafsongluek.com      Fax: (415) 395-9940
       dhedlund@gustafsongluek.com        Email: jsaveri@saverilawfirm.com
       mlooby@gustafsongluek.com                  swilliams@saverilawfirm.com
       kdennis@gustafsongluek.com                 ggiblin@saverilawfirm.com
                                                  kmalone@saverilawfirm.com
                                                  kquackenbush@saverilawfirm.com

William V. Reiss
Adam C. Mendel
ROBINS KAPLAN LLP
399 Park Avenue, Suite 3600
New York, NY 10022
Tel: (212) 980-7400
Fax: (212) 980-7499
Email: WReiss@RobinsKaplan.com
       AMendel@RobinsKaplan.com


             Interim Co-Lead Class Counsel for the Indirect Purchaser Plaintiffs




                                             4
Case 3:18-cv-00850-JAG Document 306 Filed 12/23/20 Page 5 of 5 PageID# 10916




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of December 2020, a copy of the foregoing

document was filed electronically on the Court’s Electronic Case Filing (ECF) system. A Notice

of Electronic Filing (NEF) will be sent by operation of the Court’s ECF system to the filing

party, the assigned Judge, and any registered user in the case as indicated on the NEF.

To the best of my knowledge, there are no other attorneys or parties who require service

by U.S. Mail.

                                                            /s/
                                                            Conrad M. Shumadine
                                                            VSB #4325
                                                            Willcox & Savage, P.C.
                                                            440 Monticello Avenue, Suite 2200
                                                            Norfolk, VA 23510
                                                            Telephone: (757) 628-5500
                                                            Facsimile: (757) 628-5566
                                                            cshumadine@wilsav.com

                                                            Interim Liaison Counsel for the
                                                            Indirect Purchaser Plaintiffs




                                                5
